Citation Nr: 0639003	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  02-19 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.



ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1976 until 
October 1976.  The veteran also served from August 1966 until 
July 1968 but was discharged under other than honorable 
conditions.  By means of an Administrative Decision in 
October 1968, it was determined by the RO that the discharge 
from service in 1968 was under dishonorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated March 2002 by 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

A December 2003 Board decision denied the claims on appeal.  
The veteran appealed the Board's decision to the Court of 
Veterans Appeals (Court).  In an April 2004 joint motion to 
the Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be partially vacated and 
remanded for further action.  In April 2004, the Court 
granted the joint motion.  In October 2004, the Board 
remanded the case for any outstanding medical records as well 
as notification of the evidence necessary to substantiate the 
claims on appeal.  The RO completed the requested development 
and continued to deny the claims on appeal.  Therefore, the 
case has been returned to the Board for adjudication. 

During the pendency of the appeal, the issue of entitlement 
to a higher rating for gout was granted and assigned a 100 
percent rating.  See RO Rating Decision (May 2006).  This 
rating represents the maximum benefit allowed by law and is, 
therefore, not an issue before the Board at this time.

Additionally, during the pendency of this appeal, the 
veteran's representative was barred from practicing before 
the Board.  In a September 13, 2006 letter, the Board 
notified the veteran of this information.  The veteran has 
not responded to the September 2006 notification.  Therefore, 
the Board assumes that the veteran wishes to proceed and 
represent himself.  


FINDINGS OF FACT

A chronic acquired psychiatric disorder, hypertension, and 
diabetes mellitus began many years after service and were not 
caused by any incident of service.




CONCLUSIONS OF LAW

A psychiatric disorder, hypertension, and diabetes mellitus 
were not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1131, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

Specified diseases listed as chronic in nature, including 
diabetes, cardiovascular disease and psychotic disorders, may 
be presumed to have been incurred in service, if the evidence 
shows that such disease manifested to a degree of 10 percent 
or more within one year of separation from active service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 
3.307(a), 3.309(a).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

A.  Factual Background

The veteran's service medical records show no evidence of a 
psychiatric condition or diabetes mellitus.  Service medical 
records show a blood pressure reading of 136/90 in May 1976 
and of 118/90 at the time of his separation examination in 
October 1976.  Hypertension was not diagnosed during the 
veteran's military service.

In January 1977, the veteran was given a VA general medical 
examination.  He had blood pressure readings of 110/60, 
118/70, 108/80, 110/68, and 108/78.  No psychiatric or 
personality changes were noted.  At the February 1978 VA 
general medical examination, blood pressure readings of 
138/80, 140/84, and 142/88 were noted.  During the September 
1979 VA orthopedic examination, a blood pressure reading of 
114/84 was obtained, and in an October 1988 clinic record, 
blood pressure readings of 130/90, 120/90, and 110/80 were 
obtained.  The veteran was noted as having a history of 
borderline hypertension.  The September 1989 VA general 
medical examination noted blood pressure readings of 132/79, 
114/63, and 111/78.

At the September 1998 VA joints examination, the veteran was 
noted as having diabetes, type II, and hypertension, which 
had been diagnosed for the last few months.  See also VA 
Outpatient Clinic Records (Aug. 1998).  VA outpatient 
treatment records showed continued treatment for hypertension 
and diabetes mellitus. 

VA hospitalization records show that the veteran was 
hospitalized during November and December 2000.  He was 
admitted with psychiatric complaints including depression.  
At the time of discharge, he was diagnosed with organic 
personality syndrome and atypical mania.  In a May 2003 VA 
clinic record, the veteran was also noted as being bipolar.  
However, the January 2006 VA general medical examination 
noted no psychiatric symptoms.  The January 2006 examiner 
also stated that the onset of hypertension was in 2000, and 
the onset of diabetes was in 2002. 

B.  Analysis

The evidence does not show a chronic acquired psychiatric 
disorder, hypertension, or diabetes during the veteran's 
military service.  There is no medical evidence of these 
chronic diseases within the presumptive year after service.  
In fact, these conditions are first shown in the 1990s, many 
years after active duty.  The Board must note the lapse of 
many years between the veteran's separation from service and 
the first documented treatment for the claimed disorders.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Additionally, the medical evidence does not link these 
conditions to any incident of service, and the veteran's 
statements alone are insufficient to establish the etiology 
of the disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The weight of the credible evidence establishes that these 
conditions began many years after service and were not caused 
by any incident of service.  The Board must conclude that the 
conditions were not incurred in or aggravated by active 
service.  As the preponderance of the evidence is against the 
claims for service connection, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the veteran (Nov. 2004).  As such, VA fulfilled its 
notification duties.  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  He has been told what he 
must show, and there is no indication of prejudice to the 
veteran based on the timing of the notice.  See also Overton 
v. Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 
2006).  In March and June 2006 letters, the veteran was also 
advised of potential disability ratings and an effective date 
for any award as required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


